FILED
                             NOT FOR PUBLICATION                            JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DALE DALLAS CRAIG,                               No. 10-15128

               Petitioner - Appellant,           D.C. No. 3:09-cv-00571-RCJ-
                                                 RAM
  v.

NEVADA ATTORNEY GENERAL; et                      MEMORANDUM *
al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Nevada state prisoner Dale Dallas Craig appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Craig contends that the district court erred when finding that equitable

tolling of the statute of limitations was not justified. Specifically, Craig argues that

equitable tolling is warranted on the basis of five errors that occurred in his case

before the state courts, including errors related to the entry of an amended

judgment of conviction. However, Craig has failed to demonstrate that

extraordinary circumstances prevented him from filing his federal petition in a

timely manner. See Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). Further, he

has failed to show that he pursued his rights diligently. See id.

      Craig’s request to expand the certificate of appealability is denied. See 9th

Cir. R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th. Cir. 1999)

(per curiam).

      AFFIRMED.




                                           2                                     10-15128